
	

113 HRES 489 IH: Expressing the sense of Congress regarding the need to facilitate and promote a robust response to the looming global crisis of Alzheimer's and other forms of dementia.
U.S. House of Representatives
2014-02-25
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		IV
		113th CONGRESS
		2d Session
		H. RES. 489
		IN THE HOUSE OF REPRESENTATIVES
		
			February 25, 2014
			Mr. Smith of New Jersey (for himself, Ms. Waters, Mr. Burgess, Mr. Fattah, and Mr. Meadows) submitted the following resolution; which was referred to the Committee on Foreign Affairs, and in addition to the Committee on Energy and Commerce, for a period to be subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee concerned
		
		RESOLUTION
		Expressing the sense of Congress regarding the need to facilitate and promote a robust response to
			 the looming global crisis of Alzheimer's and other forms of dementia.
	
	
		Whereas dementia is a degenerative condition caused by disease of the brain—usually of a chronic or
			 progressive nature—in which there is disturbance of multiple higher
			 cortical functions, including memory, thinking, orientation,
			 comprehension, calculation, learning capacity, language and judgment.
		Whereas between 5 to 7 percent of the world's population age 60 and above are estimated to have
			 dementia.
		Whereas dementia can be caused by various factors, including traumatic or localized brain injury, a
			 temporary interruption of the brain's supply of blood or oxygen,
			 infection, stroke, brain hemorrhage, prolonged seizures or even excessive
			 alcohol use.
		Whereas Alzheimer's disease is the most common form of dementia, accounting for 60–70% of dementia
			 cases. Other forms of dementia include vascular dementia (caused by damage
			 from impaired blood flow), frontotemporal dementia (involving degeneration
			 of the frontal lobe of the brain governing mood and behavior), semantic
			 dementia (caused by damage to the left temporal lobe governing speech) and
			 dementia with Lewy bodies (involving abnormal aggregation of protein
			 inside nerve cells in the brain).
		Whereas, according to Alzheimer's Disease International, more than 44 million people worldwide are
			 suffering from Alzheimer's or dementia, a figure that will expand to more
			 than 75 million people by 2030 and more than 115 million people by 2050 if
			 the current trajectory of the disease remains unchanged. Globally, a new
			 case of dementia occurs every four seconds.
		Whereas Alzheimer's disease and related dementias impose a devastating, unsustainable and rapidly
			 growing toll on the health and fiscal well-being of the United States and
			 all countries. In 2010, the annual global societal economic cost of
			 Alzheimer's and dementia was estimated to be $604 billion, about 1 percent
			 of the world's Gross Domestic Product (GDP).
		Whereas more than 62 percent of people with dementia globally live in low-to-middle income
			 countries, and by 2050 this percentage will exceed 70 percent.
		Whereas Standard & Poors rating agency has identified global aging as the dominant threat to global economic stability that will lead to profound changes in economic growth for countries around the world.
		Whereas no disease-modifying therapy or treatment for Alzheimer's exists today. Dementia can be
			 classified as either reversible or irreversible, fewer than 10% of cases
			 of dementia are due to causes that currently may be reversed with
			 treatment.
		Whereas in January 2012, the United Nations General Assembly adopted the political declaration of
			 the high-level meeting of the General Assembly on the Prevention and
			 Controls of Non-communicable disease that recognized Alzheimer's as being an important cause of morbidity and a corresponding need to provide equitable access to effective programmes and health- care interventions.
		Whereas in 2012, the United States adopted a National Plan to Address Alzheimer's Disease that set
			 as its first goal preventing and effectively treating Alzheimer's disease
			 by 2025.
		Whereas in December 2013 the G8 nations convened the G8 Dementia Summit and established a similar
			 goal to “identify a cure or a disease-modifying therapy for dementia by
			 2025 and to increase collectively and significantly the amount of funding
			 for dementia research to reach that goal.
		Whereas the G8 political declaration called for greater international collaboration and sharing on
			 Alzheimer's research and for the development of a coordinated
			 international research plan that accounts for the current state of the science, identifies gaps and opportunities, and lays out a
			 plan for working together to address them.
		Whereas the G8 declaration also called for greater innovation to improve the quality of life for people with dementia and their caretakers
			 while reducing emotional and financial burden and for exploring the possibility of developing a private and philanthropic fund to support global dementia
			 innovation.: Now, therefore, be it
		
	
		That it should be the policy of the U.S. Government to encourage and facilitate as feasible:
			1.The Secretary of Health and Human Services shall enter into negotiations with the World Health
			 Organization to develop a Global Alzheimer's and Dementia Action Plan
			 focused on the following areas:
				(A)Research, including clinical research and clinical trials, and regulatory issue;
				(B)Clinical care;
				(C)Supportive services for patients and for caregivers, including supports using innovative
			 technologies;
				(D)Clinical care;(E)Supportive services for patients and for caregivers, including supports using innovative
			 technologies;(F)Prevention and health promotion;
				(G)Development of a stable and sustained international commitment to Alzheimer's research, and
				(H)Public awareness and education, particularly efforts aimed at reducing stigmas and increasing the
			 inclusion of persons with Alzheimer's and dementia within civil society.
				2.
				In addition to the WHO, the effort should involve all other nations that have adopted national
			 Alzheimer's and/or dementia plans or strategies and, to the greatest
			 extent possible, connect to components of one or more of said plans.
			 Nations without plans yet willing to participate in developing the global
			 strategy can do so if they commit to providing resources to fund the
			 effort.
			3.
				The Secretary of Health and Human Services along with the Secretary of the Treasury should develop
			 the foundation for a Global Alzheimer's Fund that would provide resources
			 to support implementation of specific strategies of the Global Plan. This
			 early-stage effort shall include:
				(A)Priority areas of focus,
				(B)Governance structure and
				(C)Participation of other government, private entities and non-governmental organizationsThe U.S. government should assign a high-level person to lead and coordinate all Global Alzheimer's
			 and dementia initiatives including representing the United States in all
			 convenings focused on developing the plan, fund, and corresponding
			 components.4.
				The G8 nations, working with the G20, G77 and other forums including the Organization for Economic
			 Cooperation and Development (OECD) should investigate systems to monitor
			 and provide care to persons with Alzheimer's and other forms of dementia
			 in developing countries to help build care delivery capacity.
			5.The U.S. Agency for International Development, in collaboration with all other relevant U.S.
			 agencies, should investigate the foreign aid implications of Alzheimer's
			 and other forms of dementia and inform Congress as to the need for
			 possible changes to foreign healthcare-related foreign assistance.
			6.In order to maximize the possibility of successful treatment for Alzheimer's and other forms of
			 dementia, the U.S. government should encourage and facilitate partnerships
			 with the private sector, such as the current partnership between the
			 National Institutes of health and 10 pharmaceutical companies to identify
			 new approaches to treat Alzheimer's and other medical conditions.
			
